DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-2, 4-5, 7-12, 18-22. The examined Claims are 1-2, 4-5, 7-12, 18-22, with Claims 1, 4-5, 7, 9 being amended herein, and Claims 18-22 being newly added.

Response to Arguments

	Applicant has amended independent Claim 1 to include the subject matter of now-cancelled Claim 3, with the new provision that steps within the “supporting the heat exchanger plate” (previously cited in Claim 3) specifically are steps of supporting the heat exchanger plate “against deflection.”
	Applicant has also amended Claim 4 to be in independent form, to further include part of the subject matter of now-cancelled Claim 6, and to require that the rigid work station includes a convex surface in contact with a bottom of the tray. Similar to instant Claim 1, instant Claim 4 also includes a 
	Applicant has also amended Claim 9 to be in independent form and to newly and explicitly require that the method comprises “during an assembly process, supporting a heat exchanger plate of a battery pack against deflection.”
	Finally, Applicant has amended dependent Claims 5 and 7 such that the subject matter therein corresponds with the language of instant Claims 1 and 4.

	Furthermore, Applicant presents arguments versus the prior art references of record (Pages 5-8 of Remarks). 
Regarding independent Claim 1, Applicant argues that while the supporting Yamaguchi reference discloses positioning a heat transfer plate against a workbench during assembly, Yamaguchi neither teaches nor suggests also positioning a battery tray against the workbench during assembly (Page 5 of Remarks). Furthermore, Applicant alleges that because the heat exchanger plate of Yamaguchi would exhibit at least some deflection near its middle (as allegedly illustrated in Figures 5-7 of Yamaguchi), Yamaguchi fails to teach or suggest supporting a heat exchanger plate against deflection during assembly (Page 6 of Remarks).
Regarding independent Claim 4, Applicant argues that the limitations are non-obvious based on the aforementioned/alleged shortcomings of Yamaguchi (Page 6 of Remarks). Furthermore, Applicant argues that while Morisaku could potentially motivate a person of ordinary skill in the art to modify the cold plates of Burrows or Yamaguchi to include a convexity, such a feature is not what is being claimed instant Claim 4 (Pages 6-7 of Remarks).
Regarding independent Claim 9, Applicant argues that the proposed modification of Burrows in view of Chen would render the TIM of Burrows unsatisfactory for its intended purpose, namely, because 

Regarding independent Claims 1 and 9 (and their respective dependent Claims), while Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s aforementioned amendments to the Claims. It is noted, however, that all previous prior art rejections of record associated with said Claims (and their respective dependent Claims) are hereby withdrawn.
However, Applicant’s amendments/arguments with respect to Claim 4 (and its respective dependent Claims) are found to be persuasive. Accordingly, all previous prior art rejections of record associated with said Claim (and its respective dependent Claims) are hereby withdrawn.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the against deflection includes”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2017/0018824), and further in view of Wells et al. (US 2011/0258845).

Regarding Claims 1-2, 12, Maguire teaches a battery assembly (Abstract, [0001]). As illustrated in Figure 2, Maguire teaches that the battery assembly comprises a plurality of battery cells (58), a tray (68), and a heat exchanger (70) (“heat exchanger plate”), wherein the heat exchanger is positioned against the tray during assembly ([0043]-[0045], [0048]). As illustrated in Figure 2, Maguire teaches that during assembly, the tray, in an unloaded position, exhibits a convex bias proximate to a middle section (71), wherein the convex bias extends towards a bottom surface of the heat exchanger ([0047]-[0048]). As illustrated in Figure 2, Maguire teaches that during assembly, the convex bias of the tray makes contact with the heat exchanger such that the tray itself is biased into the heat exchanger, thereby causing the heat exchanger to be pressed into a bottom surface of the plurality of battery cells ([0048]-[0049]). As illustrated in Figure 2, Maguire teaches that during assembly the tray, in its fully loaded 
Furthermore, based on the structural orientation of the aforementioned battery assembly and the battery assembly steps outlined by Maguire, it is interpreted that by constructing the battery assembly itself in accordance with the aforementioned assembly steps, Maguire implicitly teaches a method comprising a battery assembly process wherein the heat exchanger plate is positioned against the tray so as to be supported therein.
Maguire does not explicitly teach that during assembly, the heat exchanger is supported against deflection.
However, it is first noted that the instant Claim does not explicitly require, or otherwise imply, that the claimed heat exchanger plate is supported against deflection such that no deflection whatsoever occurs (e.g. support against “partial” deflection would in fact be an example of being supported “against deflection”). 
However, and as illustrated in Figure 2, Maguire does not illustrate that the heat exchanger itself exhibits a biased profile during assembly. Similarly, Maguire does not explicitly teach that the heat exchanger is intended to be biased in the manner of the tray (as opposed to a separate embodiment illustrated in Figure 3 wherein the heat exchanger, instead of the tray, exhibits a convex bias). As previously described, Maguire teaches that during assembly, the convex bias of the tray makes contact with the heat exchanger such that the tray itself is biased into the heat exchanger, thereby causing the heat exchanger to be pressed into a bottom surface of the plurality of battery cells ([0048]-[0049]). In 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize that based on the biased (i.e. convex bias) profile of the tray of Maguire and the spring-like manner in which said tray presses against the heat exchanger of Maguire during assembly such that the heat exchanger is pressed into a bottom surface of the plurality of battery cells, the heat exchanger of Maguire would in fact be supported, at least in part or at least to some degree, against deflection during assembly. Applicant is welcome, however, to provide specific evidence as to why the structure/functionality of the biased tray of Maguire would not, in any way, support the heat exchanger against any level or degree of deflection whatsoever (again, it is noted that the instant Claim does not explicitly require supporting against deflection such that no deflection whatsoever occurs).
Maguire does not explicitly teach that the tray is positioned against a rigid workstation during assembly.
However, Wells teaches a battery pack and a method of assembling a battery pack (Abstract). As illustrated in Figures 1-2, Wells teaches that the battery pack comprises a support tray (12) on which a plurality of battery cells are ultimately supported ([0018]-[0019]). As illustrated in Figure 7, Wells teaches that during assembly, the tray is loaded on the surface of an automated guiding cart so as to be supported therein ([0033]-[0034]). Wells teaches that after the tray is loaded on said surface, the plurality of battery cells are then loaded on and secured to the tray ([0034]). Wells teaches that the use of the automated guiding cart allows for the tray to be guided to requisite downstream workstations in an automatic fashion without needing conveyor belts ([0033]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, during assembly, position the tray of Maguire on the surface .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2017/0018824), and further in view of Wells et al. (US 2011/0258845) and Baek et al. (US 2016/0260950).

Regarding Claim 7, Maguire, as modified by Wells, teaches the instantly claimed invention of Claim 1, as previously described.
Maguire, as modified by Wells, does not explicitly teach that the method further comprises positioning a structural material within the tray such that the structural material is between the tray and the heat exchanger.
However, Baek teaches a battery pack (Abstract). As illustrated in Figure 1, Baek teaches that the battery pack comprises a tray (310) in which a plurality of battery cells (100) are positioned ([0038]-[0041]). As illustrated in Figure 1, Baek teaches that an insulation layer (200) is, at a minimum, positioned within the tray and underneath the plurality of battery cells such that the insulation layer is positioned directly against the upper surface of the bottom of the tray ([0038]-[0041]). Baek teaches that the insulation layer functions not only as an insulation layer, but also as a shock absorbing layer such that the battery pack is further protected from shocks applied thereto ([0041]). As illustrated in Figure 1, the insulation layer is formed as a rectangular block.
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further position an insulation layer block (“structural does not require that the claimed structural material itself provides any level of deflection support, does not classify/clarify what does and does not constitute a structural material, and does not explicitly require that the claimed structural material is a structure which provides support against deflection to the claimed heat exchanger plate such that no deflection whatsoever occurs).

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2017/0018824), and further in view of Wells et al. (US 2011/0258845) and Baek et al. (US 2016/0260950) and Schaefer et al. (US 2014/0030576).

	Regarding Claim 8, Maguire, as modified by Wells and Baek, teaches the instantly claimed invention of Claim 7, as previously described.
Maguire, as modified by Wells and Baek, does not explicitly teach that the insulation layer block is a foam block constructed of expanded polyethylene.
However, Schaefer teaches a housing for accommodating at least one battery therein (Abstract, [0002]). Schaefer teaches that the housing is constructed, at least in part, out of an elastic material ([0018]). In particular, Schaefer teaches that the elastic material is preferably polyethylene foam ([0018]). Schaefer teaches that polyethylene foam is particularly preferred due to its ability to accommodate mechanical vibrations and impacts ([0018]).
.

Claims 9-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2017/0018824), and further in view of Hashimoto et al. (US 2013/0004822) and Chen (US 2008/0068803).

Regarding Claims 9-11, 18, Maguire teaches a battery assembly (Abstract, [0001]). As illustrated in Figure 2, Maguire teaches that the battery assembly comprises a plurality of battery cells (58) (“battery array”), a tray (68), and a heat exchanger (70) (“heat exchanger plate”), wherein the heat exchanger is positioned against the tray during assembly ([0043]-[0045], [0048]). As illustrated in Figure 2, Maguire teaches that during assembly, the tray, in an unloaded position, exhibits a convex bias proximate to a middle section (71), wherein the convex bias extends towards a bottom surface of the heat exchanger ([0047]-[0048]). As illustrated in Figure 2, Maguire teaches that during assembly, the convex bias of the tray makes contact with the heat exchanger such that the tray itself is biased into the heat exchanger, thereby causing the heat exchanger to be pressed into a bottom surface of the plurality of battery cells ([0048]-[0049]). As illustrated in Figure 2, Maguire teaches that during assembly the tray, in its fully loaded position, no longer exhibits a biased profile (See phantom lines 68’) ([0048]-[0049]). Maguire teaches that during assembly, and upon final loading of the tray, the battery assembly is fastened together ([0049]). As illustrated in Figure 2, the heat exchanger is maintained substantially flat 
Furthermore, based on the structural orientation of the aforementioned battery assembly and the battery assembly steps outlined by Maguire, it is interpreted that by constructing the battery assembly itself in accordance with the aforementioned assembly steps, Maguire implicitly teaches a method comprising a battery assembly process wherein the heat exchanger plate is positioned against the tray so as to be supported therein.
Maguire does not explicitly teach that during assembly, the heat exchanger is supported against deflection.
However, it is first noted that the instant Claim does not explicitly require, or otherwise imply, that the claimed heat exchanger plate is supported against deflection such that no deflection whatsoever occurs (e.g. support against “partial” deflection would in fact be an example of being supported “against deflection”). 
However, and as illustrated in Figure 2, Maguire does not illustrate that the heat exchanger itself exhibits a biased profile during assembly. Similarly, Maguire does not explicitly teach that the heat exchanger is intended to be biased in the manner of the tray (as opposed to a separate embodiment illustrated in Figure 3 wherein the heat exchanger, instead of the tray, exhibits a convex bias). As previously described, Maguire teaches that during assembly, the convex bias of the tray makes contact with the heat exchanger such that the tray itself is biased into the heat exchanger, thereby causing the heat exchanger to be pressed into a bottom surface of the plurality of battery cells ([0048]-[0049]). In other words, Maguire teaches that the tray functions in the manner of a leaf spring to facilitate such pressing of the heat exchanger into the battery cells ([0049]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize that based on the biased (i.e. convex bias) profile of Applicant is welcome, however, to provide specific evidence as to why the structure/functionality of the biased tray of Maguire would not, in any way, support the heat exchanger against any level or degree of deflection whatsoever (again, it is noted that the instant Claim does not explicitly require supporting against deflection such that no deflection whatsoever occurs).
Maguire does not explicitly teach that a thermal interface material is applied on the heat exchanger so as to be positioned between the heat exchanger and the plurality of battery cells.
However, Hashimoto teaches a battery assembly (Abstract, [0002]). As illustrated in Figures 2-6, Hashimoto teaches that the battery assembly comprises a battery array comprising a plurality of battery cells (1), wherein the battery is positioned on top of a cooling plate (61), wherein the cooling plate functions as a heat exchanger plate ([0056]-[0059]). As illustrated in Figure 3, Hashimoto teaches that a thermally conductive medium (12) is applied on the cooling plate so as to be positioned between the cooling plate and the battery array ([0075]). As illustrated in Figure 3, the thermally conductive medium is applied on the cooling plate such that it is elongated and extends across a substantial portion of a width of the cooling plate. Hashimoto teaches that the thermally conductive medium is excellent in terms of electrical insulation and thermal conduction properties ([0075]). Hashimoto teaches that the thermally conductive medium is, for example, a thermally conductive paste ([0075]). Hashimoto teaches that the thermally conductive medium helps electrically insulate the cooling plate from the battery array, improves the safety and reliability of the battery assembly, and enhances the thermal coupling of the cooling plate and battery array by eliminating any gaps present between the cooling plate and the battery array ([0075]-[0076]).

Maguire, as modified by Hashimoto, does not explicitly teach that the thermally conductive paste is applied as a plurality of bead lines, wherein the bead lines spread when the plurality of battery cells are positioned on and against the thermally conductive paste bead lines.
However, Chen teaches a heat dissipating device (Title, Abstract). As illustrated in Figures 3-6, Chen teaches that the heat dissipating device comprises a coating layer of a thermally conductive medium ([0021]). Chen teaches that the thermally conductive medium is, for example, a thermally conductive paste ([0021]). As opposed to being coated as a solid/continuous layer, Chen teaches that the thermally conductive medium is initially coated as a plurality of individual blocks (50, 60) separated from one another by gaps (52, 62) ([0021]). As illustrated in Figures 3-6, Chen teaches that the blocks of thermally conductive medium are pre-positioned at an interface, and upon compression (e.g. upon compression of a holder and a processor between which the thermally conductive medium is disposed), the compressed blocks of thermally conductive medium spread out and cure so as to fill in the gaps initially present between each block ([0021]). Chen teaches that by pre-positioning and compressing the thermally conductive medium blocks in the aforementioned manner, a substantially thin coating layer of 

Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would pre-position the elongated/extended thermally conductive paste of Maguire, as modified by Hashimoto, as a plurality of blocks (“bead lines”) separated by gaps (such that the plurality of blocks, as a whole, are elongated/extended in the same manner as the elongated/extended thermally conductive paste), as taught by Chen, and subsequently compress the plurality of battery cells on and against said blocks when positioning the plurality of battery cells, given that such a modification would allow for the thermally conductive paste to ultimately spread out to fill the gaps and ultimately cure as a substantially thin thermally conductive paste layer without requiring excessive compressive force and without curing excessively thick such that thermal resistance is unduly increased.

Allowable Subject Matter

Claims 4-5, 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claim 4 are Maguire (US 2017/0018824) and Wells et al. (US 2011/0258845).

Maguire teaches a battery assembly (Abstract, [0001]). As illustrated in Figure 2, Maguire teaches that the battery assembly comprises a plurality of battery cells (58), a tray (68), and a heat exchanger (70), wherein the heat exchanger is positioned against the tray during assembly ([0043]-[0045], [0048]). As illustrated in Figure 2, Maguire teaches that during assembly, the tray, in an unloaded position, exhibits a convex bias proximate to a middle section (71), wherein the convex bias extends towards a bottom surface of the heat exchanger ([0047]-[0048]). As illustrated in Figure 2, Maguire teaches that during assembly, the convex bias of the tray makes contact with the heat exchanger such that the tray itself is biased into the heat exchanger, thereby causing the heat exchanger to be pressed into a bottom surface of the plurality of battery cells ([0048]-[0049]). As illustrated in Figure 2, Maguire teaches that during assembly the tray, in its fully loaded position, no longer exhibits a biased profile (See phantom lines 68’) ([0048]-[0049]). Maguire teaches that during assembly, and upon final loading of the tray, the battery assembly is fastened together ([0049]). As illustrated in Figure 2, the heat exchanger is maintained substantially flat during assembly and, based on the fully loaded position of the tray and the step of fastening, the heat exchanger is substantially rigidly supported during assembly.
Wells teaches a battery pack and a method of assembling a battery pack (Abstract). As illustrated in Figures 1-2, Wells teaches that the battery pack comprises a support tray (12) on which a plurality of battery cells are ultimately supported ([0018]-[0019]). As illustrated in Figure 7, Wells teaches that during assembly, the tray is loaded on the surface of an automated guiding cart so as to be supported therein ([0033]-[0034]). Wells teaches that after the tray is loaded on said surface, the plurality of battery cells are then loaded on and secured to the tray ([0034]). Wells teaches that the use 

However, independent Claim 4 requires, among a plurality of other method steps, the positioning of a tray of a battery pack against a rigid workstation, wherein the rigid workstation itself includes a convex surface in contact with a bottom of the tray.

Accordingly, while Maguire teaches the concept a battery tray itself being formed with a convex bias and Wells teaches the concept of positioning a battery tray on a rigid workstation (i.e. the surface of an automated guiding cart) during assembly, neither of said references explicitly teaches or otherwise suggests the concept of constructing a rigid workstation itself with a convex surface, wherein a battery tray (regardless of whether or not the tray comprises a convex bias) is positioned on the convex surface of the rigid workstation during an assembly process wherein a heat exchanger plate of a battery pack is supported against deflection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729